STATE OF MICHIGAN

                                   SUPREME COURT


October 12, 2010



CORONA CONSTRUCTION INC.,
    Plaintiff-Appellee,                                 SC: 141596
                                                        CoA: 295576
v                                                       Wayne CC: 08-109892-CK

CHERYL GRAY, GREGORY GRAY AND
GRAY & GRAY PRODUCTIONS, INC.
           Defendants-Appellants.
__________________________________


         STATEMENT OF JUSTICE CORRIGAN DENYING MOTION FOR
                         DISQUALIFICATION

        CORRIGAN, J., denies defendants’ motion to disqualify her from hearing this case
and states as follows:
        Defendants seek my disqualification because I once served as a law clerk for the
trial judge’s father. That fact is not a basis on which my impartiality might reasonably be
questioned. Accordingly, defendants have not identified a ground for my recusal.